Citation Nr: 0503714	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1994.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board notes that the veteran presented testimony during a 
hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on December 8, 2004.  A copy of the hearing transcript 
issued following the hearing is of record.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Duenas v. Principi, No. 03-1251 (U.S. 
Vet. App. Dec. 15, 2004).  Specifically, the Board notes that 
the veteran has not received the benefit of a VA examination 
with an etiology opinion regarding the claimed hypertension.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In this regard, the Board notes that the veteran has provided 
VA with a current diagnosis of hypertension, and has 
submitted evidence that his hypertension may have existed 
during his active service.  In a statement dated in February 
2003, a Kaiser Permanente physician indicated that after 
reviewing a list of blood pressure measurements taken during 
the veteran's active service, it was apparent that the 
veteran, "at the least, suffered from systolic 
hypertension."  Additionally, the veteran has provided a 
current diagnosis of hypertension via: a medical treatment 
note from Kaiser Permanente dated in November 2003 diagnosing 
the veteran with hypertension; and, treatment notes from 
Kaiser Permanente dated between November 1996 and August 2001 
detailing the treatment the veteran has received for 
hypertension.  Further, the veteran provided testimony at a 
video conference hearing before the undersigned VLJ on 
December 8, 2004.  At his hearing, the veteran testified that 
he had high blood pressure measurements while in service, and 
that he did not have health insurance for 17 months after 
service and therefore was unable to be diagnosed with high 
blood pressure within 12 months of his discharge from 
service.  As previously indicated, VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Therefore, the Board finds 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
(the complete claims folder) should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the veteran before an appellate decision on the 
merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
hypertension since November 2003, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his hypertension at any 
VAMC since June 1994.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination, conducted by an appropriate 
specialist, to evaluate the nature, 
severity, and etiology of the veteran's 
hypertension.  If the examiner finds no 
such disorder, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of hypertension.  The examiner 
should review all of the veteran's in-
service and post-service medical records 
and history.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's hypertension became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, is related 
to any in-service incident or injury, or 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is related to any post-
service event(s) or diseases.  If the 
etiology of the disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
hypertension.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
hypertension.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



